DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Schmitt on 03/31/2022.

The application has been amended as follows in the claims: 
28. (Currently Amended) A single metal layer sensor array, comprising: 
a sensor substrate having a sensor surface with a sensor area; 
a patterned metal layer disposed in or on the sensor substrate at least partially in the sensor area, the patterned metal layer at least partially exposed on the sensor surface; 
wherein the patterned metal layer forms a two-dimensional array of spatially separated column line segments in the sensor area, each of the column line segments extending only partially across the sensor area in a column direction; 
wherein the patterned metal layer forms a one-dimensional array of row lines extending across the sensor area in a row direction different from the column direction; and 
wherein the row lines and column line segments are electrically separate in the patterned metal layer and in the sensor substrate; 
a plurality of spatially separated electrical jumpers disposed in the sensor area on the sensor surface, each of the electrical jumpers electrically connected to two column line segments adjacent in the column direction to electrically connect the adjacent column line segments and form a one-dimensional array of electrically continuous column lines extending across the sensor area in the column direction, wherein each of the electrical jumpers comprises an independent jumper substrate independent of and separate from the sensor substrate and independent of and separate from the jumper substrate of any other electrical jumper, wherein the electrical jumpers in the plurality of spatially separated electrical jumpers are non-native to the sensor substrate; and 
a plurality of spatially separated light-sensitive pixel circuits disposed in the sensor area on the sensor surface, each of the pixel circuits electrically connected to at least one row line of the array of row lines and one column line of the array of electrically continuous column lines.

31. (Currently Amended) The single metal layer sensor array of claim 28, wherein [[(i)]] the pixel circuits are passive circuits

34. (Currently Amended) The single metal layer sensor array of claim 28, wherein each of the pixel circuits comprises an independent pixel substrate separate from the sensor substrate and separate from the pixel substrate of any other pixel circuit.

42. (Currently Amended) The single metal layer sensor array of claim 28, wherein the patterned metal layer forms a plurality of one-dimensional arrays of row lines extending across the sensor area in the row direction and each of the pixel circuits is connected to one row line of each of the one- dimensional arrays of row lines.

44. (Currently Amended) The single metal layer sensor array of claim 28, wherein the patterned metal layer forms a plurality of two-dimensional arrays of spatially separated column line segments that extend only partially across the sensor area in the column direction, an electrical jumper electrically connected to each pair of column line segments adjacent in the column direction to electrically connect the adjacent column line segments and form a plurality of one-dimensional arrays of electrically continuous column lines extending across the sensor area in the column direction, and the pixel circuit is connected to one column line of each of the one-dimensional arrays of column lines.

46. (Currently Amended) The single metal layer sensor array of claim 28, comprising a column line extension electrically connected to the column line and extending in the row direction providing space on the sensor substrate for a plurality of redundant pixel circuits each connected to the same row line and the same column line or column line extension.

47. (Currently Amended) The single metal layer sensor array of claim 46, wherein one of the redundant pixel circuits is defective.


Reasons for Allowance
Claims 28-47 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. As applicant explained in the remarks submitted on 07/25/2019 of the parent case 15/659500 of the instant application, “native” means the components are formed on the same substrate, and in contrary, “non-native” means that components are formed on different substrate and later transferred onto a second different substrate. A search was performed and yielded prior art references are Kuo et al. (US Patent Pub. No. 2011/0254804 A1) and Chang et al. (US Patent Pub. No. 2014/0224635 A1). Kuo and Chang both teach similarly a sensor array having jumper to connect separated column line segments in the sensor array (Kuo, Fig. 1, bridge line 118; Chang, Fig. 4, jumper region 120), but do teach the electrical jumpers are non-native. Hence, the “the plurality of spatially separated electrical jumpers are non-native to the sensor substrate” is not sufficiently taught or suggested in the prior art in the manner claimed as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693